 


110 HRES 422 EH: Calling on the Government of the People’s Republic of China to use its unique influence and economic leverage to stop genocide and violence in Darfur, Sudan.
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 422 
In the House of Representatives, U. S.,

June 5, 2007
 
RESOLUTION 
Calling on the Government of the People’s Republic of China to use its unique influence and economic leverage to stop genocide and violence in Darfur, Sudan. 
 
 
Whereas since the conflict in Darfur, Sudan began in 2003, hundreds of thousands of people have been killed and more than 2,500,000 displaced as a result of the ongoing and escalating violence;  
Whereas on July 23, 2004, Congress declared, the atrocities unfolding in Darfur, Sudan, are genocide and on September 23, 2004, then Secretary of State Colin Powell stated before the Committee on Foreign Relations of the Senate that, genocide has occurred and may still be occurring in Darfur, and the Government of Sudan and the Janjaweed bear responsibility;  
Whereas on October 13, 2006, the President signed the Darfur Peace and Accountability Act (Public Law 109–344), which identifies the Government of Sudan as complicit with the forces committing genocide in the Darfur region and urges the President to, take all necessary and appropriate steps to deny the Government of Sudan access to oil revenues;  
Whereas President George W. Bush declared in a speech delivered on April 18, 2007, at the United States Holocaust Memorial Museum that no one can doubt that genocide is the only word for what is happening in Darfur—and that we have a moral obligation to stop it;  
Whereas the presence of approximately 7,000 African Union peacekeepers has not deterred the violence and the increasing attacks by the Government of Sudan and Government-sponsored Janjaweed militia and rebel groups;  
Whereas worsening violence has forced humanitarian organizations to suspend operations, leaving a substantial portion of the population of Darfur inaccessible to aid workers; 
Whereas violence has spread to the neighboring states of Chad and the Central African Republic, threatening regional peace and security; 
Whereas the Government of Sudan continues to refuse to allow implementation of the full-scale peacekeeping mission authorized under United Nations Security Council Resolution 1706;  
Whereas former United Nations Secretary-General Kofi Annan subsequently negotiated a compromise agreement with the Government of Sudan for a hybrid United Nations-African Union peacekeeping mission to be implemented in three phases; 
Whereas the Government of the People’s Republic of China has long-standing economic and military ties with Sudan and continues to strengthen these ties in spite of the on-going genocide in Darfur, as evidenced by the following actions: 
(1)China reportedly purchases as much as 70 percent of Sudan’s oil;  
(2)China currently has at least $3,000,000,000 invested in the Sudanese energy sector, for a total of $10,000,000,000 since the 1990s;  
(3)Sudan’s Joint Chief of Staff, Haj Ahmed El Gaili, recently visited Beijing for discussions with Chinese Defense Minister Cao Gang Chuan and other military officials as part of an eight-day tour of China; Cao pledged closer military relations with Sudan, saying that China was willing to further develop cooperation between the two militaries in every sphere;  
(4)China has reportedly cancelled approximately $100 million in debt owed by the Sudanese Government;   
(5)China is building infrastructure in Sudan and provided funds for a presidential palace in Sudan at a reported cost of approximately $20,000,000; and 
(6)Data provided by the Government of Sudan to the United Nations for 2005 states that Sudan imported at least $24,000,000 in arms and ammunition from the People’s Republic of China, as well as nearly $57,000,000 in parts and aircraft equipment, and $2,000,000 in helicopter and airplane parts from China, making China the largest provider of military arms and equipment to Sudan, even as Sudan has defended its right to transfer and use such military arms and equipment in Darfur for military operations;  
Whereas given its economic interests throughout the region, China has a unique ability to positively influence the Government of Sudan to abandon its genocidal policies and to accept United Nations peacekeepers to join a hybrid United Nations-African Union peacekeeping mission;  
Whereas the President’s Special Envoy to Sudan, Andrew S. Natsios, further said in testimony on April 11, 2007, that China’s substantial economic investment in Sudan gives it considerable potential leverage, and we have made clear to Beijing that the international community will expect China to be part of the solution; 
Whereas the Government of the People’s Republic of China’s recent appointment of a senior diplomat as China’s special representative on African affairs who shall focus specific attention on the Darfur issue and its pledge to provide military engineers to support African Union peacekeeping forces in Darfur are welcome developments, but do not demonstrate that Beijing is truly committed to using all the considerable diplomatic and political means at its disposal to stop the genocide in Darfur; 
Whereas due to its large population, its rapidly growing global economy, its large research and development investments and military spending, its seat as a permanent member of the United Nations Security Council and on the Asia-Pacific Economic Cooperation, China is an emerging power that is increasingly perceived as a leader with significant international reach and responsibility;  
Whereas in November 2006, China hosted its third Forum on China-Africa Cooperation with more than 40 heads of state in attendance and which focused heavily on trade relations and investment on the African continent as it is expected to double by 2010;  
Whereas China is preparing to host the Olympic Summer Games of 2008, the most honorable, venerated, and prestigious international sporting event and has selected One World, One Dream as a slogan for those games;  
Whereas China should act consistently with the Olympic standard of preserving human dignity in Darfur, Sudan and around the world; and  
Whereas China has been reluctant to use its full influence to improve the human rights situation in Darfur: Now, therefore, be it  
 
That the House of Representatives— 
(1)calls upon the Government of the People’s Republic of China to— 
(A)acknowledge publicly and condemn the atrocities taking place in Darfur;  
(B)cease all military arms, ammunition, and related military equipment sales to the Government of Sudan; and 
(C)take steps to immediately suspend economic cooperation with the Government of Sudan and investment in Sudan until and unless the Government of Sudan— 
(i)stops its attacks on civilians; 
(ii)complies with all United Nations Security Council resolutions related to Darfur; and 
(iii)engages in good faith negotiations with Darfur rebel groups to achieve a sustainable negotiated peace agreement;  
(2)recognizes the close relationship between China and Sudan and strongly urges the Government of the People’s Republic of China to use its full influence to— 
(A)urge the regime in Khartoum to comply with the deployment of the peacekeeping force authorized by United Nations Security Council Resolution 1706; 
(B)call for Sudanese compliance with United Nations Security Council Resolutions 1556 and 1564, and the Darfur Peace Agreement, all of which demand that the Government of Sudan disarm militias operating in Darfur; 
(C)call on all parties to the conflict to adhere to the 2004 N’Djamena ceasefire agreement and the recently-agreed United Nations communiqué which commits the Sudanese Government to improve conditions for humanitarian organizations and ensure they have unfettered access to the populations they serve; 
(D)emphasize that there can be no military solution to the conflict in Darfur and that the formation and implementation of a legitimate peace agreement between all parties will contribute toward the welfare and stability of the entire nation and broader region; 
(E)urge all rebel groups to unify and assist all parties to come to the negotiating table in good faith; 
(F)urge the Government of southern Sudan to play a more active role in pressing for legitimate peace talks and take immediate steps to support and assist in the revitalization of such talks along one single coordinated track; 
(G)engage collaboratively in high-level diplomacy and multilateral efforts toward a renewed peace process; and 
(H)join the international community in imposing economic and other consequences on the Government of Sudan if that Government continues to carry out or support attacks on civilians and frustrate diplomatic efforts; and 
(3)recognizes that the spirit of the Olympics, which is to bring together nations and people from all over the world in peace, is incompatible with any actions directly or indirectly supporting acts of genocide. 
 
Lorraine C. Miller,Clerk.
